Citation Nr: 1404366	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-01 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for renal cell carcinoma, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus type II.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

On his January 2009 substantive appeal, submitted via VA Form 9, the Veteran requested a Board hearing at his local RO.  However, later in January 2009, the Veteran submitted a statement indicating that he wished to withdraw his request for a hearing.  38 C.F.R. § 20.704(e) (2013).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals VA treatment records dated through October 2012, which were considered by the agency of original jurisdiction (AOJ) in the October 2012 supplemental statement of the case.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of entitlement to service connection for coronary artery disease and whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for achalasia were raised by the Veteran's representative in his January 2014 Written Brief Presentation, but have not been adjudicated by the agency or original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over such issues, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT
1.  The Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam.

2.  Renal cell carcinoma is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include herbicide exposure; did not manifest within one year of the Veteran's discharge from service; and was not caused or aggravated by his service-connected diabetes mellitus type II.
  

CONCLUSION OF LAW

Renal cell carcinoma was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2007 letter, sent prior to the initial unfavorable decision issued in October 2007, and a September 2012 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claim on a direct and presumptive basis as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

With respect to the secondary aspect of the Veteran's service connection claim, the Board notes that the VCAA letters failed to address such theory of entitlement.  This being the case, the VCAA notice as relevant to the secondary aspect of the Veteran's claim was defective.  

The Federal Circuit has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the U.S. Supreme Court recently reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.  In addition, the Supreme Court rejected the Federal Circuit's reasoning, in part, because the Federal Circuit's framework required VA, not the claimant, to explain why the error was harmless, which is contrary to the general rule in non-criminal cases that the party that seeks to have a judgment set aside due to an erroneous ruling bears the burden of showing that prejudice resulted.  Id. at 1705-06.

In the instant case, neither the Veteran nor his representative has identified any deficiency in notice which would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the defective notice provided to the Veteran resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  487 F.3d at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 Vet. App. at 46. 

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support his claim based on notice that was provided to the Veteran during the course of his appeal.  Specifically, a May 2011 letter, while referencing other claims, provided the Veteran with notice of the information and evidence necessary to substantiate a claim on a secondary basis.  In this regard, such letter informed him that, in order to establish service connection on such a basis, the evidence had to show that his service-connected disability caused or aggravated his additional disability. Moreover, in December 2013, the Veteran was provided with a copy of the November 2013 opinion that specifically stated that his renal cell carcinoma was not caused or aggravated by his diabetes mellitus.  Later in December 2013, he submitted a Medical Opinion Response Form in which he indicated that he had no further argument and/or evidence to submit.   

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the secondary aspect of his claim did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.   

The Board notes that the Veteran was not afforded a VA examination in conjunction with the claim on appeal; however, VA has obtained two medical opinions from the Veterans Health Administration (VHA) in May 2013 and November 2013, that address the likelihood that the Veteran's renal cell carcinoma is related to his in-service herbicide exposure or his service-connected diabetes mellitus.  The Board finds that such opinions are adequate to decide the issue as they are predicated on a review of the record, which includes the Veteran's statements and relevant medical history.  Moreover, the opinions proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.  

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include malignant tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted, including renal cancer.  In this regard, the Board observes that VA has issued several notices in which it was determined that, based upon extensive scientific research, a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders.  See e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Board notes at the outset that the Veteran does not allege, nor does the record reflect, that he first manifested renal cell carcinoma during service, or within one year of his discharge from service, or that such is otherwise related to service on a direct basis. In this regard, his service treatment records are silent for any complaints, treatment, or diagnoses referable to renal cell carcinoma.  Moreover, such was not diagnosed until April 2005, after a 9 centimeter right mass was found in his kidney in October 2004.  Rather, the Veteran has claimed that his diabetes mellitus type II is presumptively related to in-service herbicide exposure or, in the alternative, secondary to service-connected diabetes mellitus type II. See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

In this case, the Veteran's service personnel records show that he served in Vietnam in October 1969.  Therefore, he is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam.  However, that the Veteran's renal cell carcinoma is not one of the disabilities for which presumptive connection is available based upon herbicide exposure.  As noted above, the Secretary of Veterans Affairs has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted, including renal cancer.  Therefore, presumptive service connection based upon herbicide exposure is not warranted for the Veteran's renal cell carcinoma.

The Board has considered whether the Veteran's renal cell carcinoma is directly, rather than presumptively, related to his in-service herbicide exposure.  In this regard, in May 2013, Dr. C.H., a VHA physician who specializes in internal medicine, reviewed the claims file and opined that it is less likely than not that the Veteran's renal cell carcinoma is caused by or is otherwise related to his in-service herbicide exposure.  In making this determination, Dr. C.H. noted the Veteran's numerous risk factors for renal cancer, including male sex, black race, previous history of tobacco use, and being older than 50 years old.  Dr. C.H. also noted that the scientific literature on this subject, i.e., the relationship between renal cancer and the herbicide Agent Orange, shows inadequate or insufficient evidence to assert that Agent Orange exposure is a cause of renal cancer.    

In an addendum statement, Dr. C.H. noted that she discussed this case with a VA urologist, who opined that, while possible, it is less likely than not that Agent Orange exposure is a cause of renal cancer in this Veteran, also noting that medical studies are inconclusive and failed to implicate Agent Orange as a potential cause of renal cancer. 

Thereafter, in August 2013, the Veteran's representative argued that the Veteran's diabetes mellitus, as presumptively related to herbicide exposure, was the vehicle through which herbicides caused his renal cell carcinoma.  In support of such contention, submitted various research studies from the Internet that showed that diabetes mellitus is associated with increased risk for kidney cancer.  While the AOJ has not considered such articles in connection with the Veteran's claim, the Board finds no prejudice in proceeding with a decision at this time as such articles were offered in support of the representative's general argument that herbicides caused the Veteran's renal cell carcinoma through his diabetes mellitus.  Moreover, such only suggest diabetes mellitus as a risk factor for renal cell carcinoma and do not attempt to link such diseases beyond such generalized statements, they cannot be relied upon as probative evidence of a nexus between the Veteran's diabetes mellitus and renal cell carcinoma.  See Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks v. West, 11 Vet. App. 314, 317 (1998)).  Therefore, they are not relevant to the instant inquiry regarding a direct causal relationship between the Veteran's diabetes mellitus and renal cell carcinoma.  38 C.F.R. 
§ 20.1304(c).

As the Veteran's representative's argument appeared to raise a secondary theory of entitlement, the Board sought another expert opinion from VHA regarding whether the Veteran's renal cell carcinoma was secondary to his diabetes mellitus.  In November 2013, a VHA physician, Dr. S.W., opined that it is less likely than not that the Veteran's service-connected diabetes mellitus caused or aggravated his renal cancer.  With respect to direct causation, Dr. S.W. noted the Veteran's risk factors for renal cell carcinoma, including hypertension, obesity, and prior smoking history and also noted that a review of the medical literature and the studies submitted in the appeal show that the link between renal cell carcinoma and diabetes is controversial and unclear.  With respect to aggravation, Dr. S.W. noted that renal cell carcinoma was diagnosed in 2004 and removed in 2005, with slight interval growth; however, she noted that, given the lack of clear-cut evidence that diabetes causes renal cell carcinoma, it is not likely that his diabetes led to the slight interval growth seen from diagnosis to surgery is likely the natural progression of his cancer, with slow growth over time.  

The Board finds that the medical opinions provided in May 2013 and November 2013 are entitled to great probative weight as they were based upon review of medical literature and a review of the claims file, which provided both physicians with access to all relevant facts in this case.  There is also no indication or allegation that either VA physician ignored or misstated any relevant fact.  In fact, the VA physicians provided opinions which were based upon the evidence of record and supported by a complete rationale that addressed each theory of entitlement and the relevant evidence of record.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the May 2013 and November 2013 opinions are considered the most probative evidence of record with respect to whether the Veteran's renal cancer is related to his in-service herbicide exposure or secondary to his service-connected diabetes mellitus.  

The Board has considered the statements and arguments regarding the etiology of the Veteran's renal cell carcinoma submitted by the Veteran and his representative; however, renal cell carcinoma is not a condition that is generally capable of lay observation.  As a result, the determination as to the presence and etiology of that disability is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Indeed, the question of the relationship between the Veteran's renal cell carcinoma and his herbicide exposure and/or diabetes mellitus is not a simple medical question.  Rather, it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  It is not argued or shown that the Veteran or his representative is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his renal cell carcinoma and his herbicide exposure and/or diabetes mellitus.  Therefore, their statements regarding the etiology of such disease are entitled to no probative weight.

Renal cell carcinoma is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include herbicide exposure; did not manifest within one year of the Veteran's discharge from service; and was not caused or aggravated by his service-connected diabetes mellitus type II.  Consequently, service connection for such disease is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for renal cell carcinoma.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for renal cell carcinoma is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


